CONGER, District Judge.
Defendant’s motion for judgment on the pleadings as to the patent interference branch of this action is denied.
This motion to dismiss is made by the defendant on the ground that plaintiff’s patent expired May 6, 1941, and that consequently plaintiff can no longer claim defendant’s patents interfere with his. However, the expiration of plaintiff’s patent occurred after the institution of his suit herein and the subsequent expiration of his-patent does not deprive this court of jurisdiction. Beedle v. Bennett, 122 U.S. 71, 7 S.Ct. 1090, 30 L.Ed. 1074. The propriety of granting relief to the plaintiff under these circumstances rests in the discretion of the Court. Clark v. Wooster, 119 U.S. 322, 325, 7 S.Ct. 217, 30 L.Ed. 392; Goldschmidt Thermit Co. v. Primos Chemical Co., D.C., 216 F. 382.
In light of the fact that this case has to go to trial upon the patent infringement issue, I will deny defendant’s application as to the interference branch of this case without prejudice to renewal before the trial judge.
Settle order on notice.